Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The declaration under 37 CFR 1.132 filed 09 August 2021 is sufficient to overcome the U.S.C. 103 rejection of claim 11 based upon Schaefer et al.  (US 2013/0340942 A1 hereinafter “Schaefer”) in view of Chang et al. (US 2016/0240421 A1 hereinafter “Chang”) in the non-final rejection of 12 May 2021. 
However, independent claim 1 and 13 has been amended to include a portion of original claim 11 and 18 respectively while also adding new and previously unexamined limitation “a top end of the one of the at least one annular-shaped extension portion is lower than an upper surface of the insulating layer,” thus necessitating new grounds of rejection as further discussed hereunder.
Status of the Claims/Amendments
This Office Action Correspondence is in response to applicant’s amendments filed 09 August 2021.
Claims 1-19 are pending. Claims 1-3, 9-11, 13-15, 18 are amended. Claim 19 is new.
Objections to the Specification dated 13 Jan 2020 are withdrawn in light of the amendments.
Drawing objections to Fig. 8 is withdrawn in light of amendments to the Drawings and the specification. Examiner notes that Applicant has not commented on objection to “plasma chamber” of claim 13 not being shown in the figures, which was presented in the Office action of 12 May 2021 and remains in the current objections.
Claim 10, 11, 18 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, discussed in the office action of 12 May 2021 are withdrawn in light of amendments to the claims.
Examiner notes that in amending independent claims 1 and 13 to recite limitations such as the annular extension portion shown in Fig. 9-11, depending claims reciting features of the other embodiments (Fig. 2-8, especially Fig. 8) leads to some unclear and confusing combinations of the embodiments which are further discussed in detail below.
Drawings
The drawings were objected to under 37 CFR 1.83(a) in the last office action, since the drawings must show every feature of the invention specified in the claims.  Therefore, the “plasma processing apparatus comprising a processing chamber” of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
However applicant in his response dated 08/09/21 has not commented/responded to this drawing objection.

Specification
Specification filed 09 Aug 2021 is acknowledged and accepted. Objections to the Specification dated 13 Jan 2020 are withdrawn in light of the amendments. 
Claim Objections
Claim 2 and 14 are objected to because of the following informalities:  “a gap between the base and the insulating layer” should read as “[[a]] the gap between the base and the insulating layer” since independent claim 1 and 13 were amended to include “a gap between the base and the insulating layer” in claim 1 line 12 and claim 13 line 4-5.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, 11, 18 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, discussed in the office action of 12 May 2021 are withdrawn in light of amendments to the claims.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, limitation “a cross-sectional shape of the annular-shaped protection member in a plane where a central axis of the electrostatic chuck located is a circle…a height of an annular space…is smaller than about 90% of a diameter of the cross-sectional shape” is 
Further, regarding claim 7 limitation in part “an annular space formed between the outer peripheral wall of the heating layer, an upper surface of the base, and a lower surface of the insulating layer in an axial direction of the electrostatic chuck” is unclear if the recited “annular space” of claim 7 is the same or different as “a gap between the base and the insulating layer” recited in claim 1. In light of Fig. 2-11, there appears to only be one space or gap between the insulating layer and the base.
For the purpose of examination, the subject limitation of claim 7 is interpreted as “wherein the gap forms an annular space and a height of [[an]] the annular space formed between the outer peripheral wall of the heating layer, an upper surface of the base, and a lower surface of the insulating layer in an axial direction of the electrostatic chuck is smaller than about 90% of a height   disposed in the annular space.” Examiner emphasize that the disclosure does not provide details or clear support for the detailed dimensions of a combination of a circle cross sectional 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al.  (US 2013/0340942 A1 hereinafter “Schaefer”) in view of Chang et al. (US 2016/0240421 A1 hereinafter “Chang”) and Nishimoto et al. (US 2005/0042881 A1 hereinafter “Nishimoto”).
Regarding independent claim 1 and 13, Schaefer teaches:
An electrostatic chuck (comprising lower electrode assembly 28, Fig. 1, paragraph [0019]; comprising lower electrode assembly 150 including upper ceramic member 180 incorporating an electrostatic clamping electrode, Fig. 2-4, 7 and 8, paragraph [0025]; abstract; paragraph [0047]), comprising: 
a base (comprising lower member 100, Fig. 2-4, 7 and 8, paragraph [0027]); 
a heating layer (comprising heater plate 140 and adhesive bonding layer 120 and 160 for securing the heating layer between the base 100 and the insulating layer 180, Fig. 2-4, 7 and 8, paragraph [0025], [0030]) disposed on the base (comprising 100, Fig. 2-4, 7 and 8);
 an insulating layer (comprising ceramic member 180, Fig 2-4, 7 and 8, paragraph [0026]) disposed on the heating layer (comprising 140, 120, and 160, Fig. 2-4, 7 and 8)(paragraph [0025]-[0026]); and
an annular-shaped protection member (comprising elastomeric band 200, Fig. 3-11, paragraph [0032]-[0033]) surrounding an outer peripheral wall of the heating layer (comprising 140, Fig 3, 4, 7 and 8) and disposed on an outer side of the heating layer(comprising 140, Fig 3, 4, 7 and 8), wherein an outer diameter of the heating layer is shorter than both an outer diameter of the base (comprising 100, Fig. 3-4, 7 and 8) and an outer diameter of the insulating layer (comprising 180, Fig. 3-4, 7 and 8) (paragraph [0031]).
the annular-shaped protection member includes an annular-shaped body (comprising 200, Fig. 3-11); the annular-shaped body is disposed between the base (comprising 100, Fig. 2, 4, 7, 8) and the insulating layer (comprising 180, Fig. 2, 4, 7, 8), and surrounds the outer peripheral wall of the heating layer (comprising 140, 120, 160, Fig. 2, 4, 7, 8); a height of the uncompressed (i.e. non-compressed) and undeformed annular-shaped protection member (200, Fig. 5, 9, 10, 11; paragraph [0036], [0043], [0045]-[0046]) in a vertical direction is greater than or equal to a gap (comprising groove 190, Fig. 2-4, 7 and 8, paragraph [0031]) between the base  (comprising 100, Fig. 2-4, 7 and 8) and the insulating layer (comprising 180, Fig. 2-4, 7 and 8) (paragraph [0032]-[0033],[0038], since the annular-shaped member protection member 200 has a height of (0.05 to 0.15 inches (paragraph [0036])) that gets compressed when inserted into gap 190 as disclosed in paragraph [0038], it is clear that the annular-shaped protection member 200 has a height in a vertical direction that is greater than or equal to the gap/groove 190 which is taught has having a height of 0.05 to 0.09 inches with a preferred embodiment of at least 0.07 inches (paragraph [0026])).
Further regarding claim 13, Schaefer teaches a plasma processing apparatus (comprising plasma reactor 10, Fig. 1, paragraph [0019]) comprising a processing chamber (comprising chamber 12, Fig. 1) wherein the electrostatic chuck (comprising lower electrode assembly 28, Fig. 1; comprising lower electrode assembly 150, Fig. 2-4, 7 and 8) as taught above is disposed inside the processing chamber (paragraph [0019], [0049]).
Schaefer does not explicitly teach at least one annular-shaped extension portion formed on an outer peripheral wall of the annular-shaped body; wherein one of the at least one annular-shaped extension portion extends upward on the outer peripheral wall of the annular-shaped body and covers an outer peripheral wall of the insulating layer, and a top end of the annular- shaped extension portion is lower than an than an upper surface of the insulating layer.
However, Chang teaches an electrostatic chuck (10A, Fig. 3, 6 and 7; 10, Fig. 8, abstract) comprising an annular-shaped protection member (comprising elastomer ring 20B, Fig. 3, paragraph [0037]; comprising elastomer ring 20D, Fig. 6, paragraph [0043]; comprising elastomer ring 20E, Fig. 7, paragraph [0045]; comprising elastomer ring 20E’, Fig. 8, paragraph [0046] ) including an annular body (comprising first minor sealing portion 22B, Fig. 3, paragraph [0037]; comprising first minor sealing portion 22D and primary sealing portion 21D, Fig. 6, paragraph [0043]; comprising  primary sealing portion 21E, Fig. 7, paragraph [0045]; comprising primary sealing portion 21E’, Fig. 8, paragraph [0046]) including at least one annular-shaped extension portion (comprising upper and lower half of primary sealing portion 21B, Fig. 3, paragraph [0037]; comprising upper and lower half of third minor sealing portion 24D, Fig. 6, paragraph [0043]; comprising upper and lower half of third minor sealing portion 24E, Fig. 7, paragraph [0045]; comprising upper and lower half of third minor sealing portion 24E’ Fig. 8, paragraph [0046]), wherein one of the at least one annular-shaped extension portion (comprising upper half of primary sealing portion 21B, Fig. 3; comprising upper half of third minor sealing portion 24D, Fig. 6; comprising upper half of third minor sealing portion 24E, Fig. 7; comprising upper half of third minor sealing portion 24E’ Fig. 8) extends upward on 
Additionally, Nishimoto teaches an annular-protection member (comprising heat shrink tube as coating member 71, Fig. 6A, 6B and 8B, paragraph [0058]-[0059]) covers the outer peripheral wall of an upper insulating layer (comprising 32 of electrostatic chuck layer 3, Fig. 6A and 6B, paragraph [0032],[0058]) such that the annular-protection member has a top end that is lower than an upper surface of the insulating layer (comprising 32, Fig. 6A and 6B). Nishimoto teaches that such an annular protection member (71, Fig. 6A and 6B) enables tightly contacting and protecting a junction layer (70, Fig. 6A, 6B, and 8B) disposed between a base (21, Fig. 6A and 6B) and an insulating layer (comprising 3, Fig. 6A, 6B and 8B)(paragraph [0062]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure/modify the shape of the annular-shaped protection member to include at least one annular-shaped extension portion formed on an outer peripheral wall of the annular-shaped body (per teachings of Chang, Fig. 3); wherein one of the at least one annular-shaped extension portion extends upward on the outer peripheral wall of the annular-shaped body and covers an outer peripheral wall of the insulating layer (per teachings of Chang), and to optimize a height of the annular-shaped extension member such that a top end of the annular- 
Regarding limitation “detachably” is an intended use/functional limitation. Since Schaefer in view of Chang and Nishimoto teaches all the structural limitations and teaches fitting the annular-shaped protection member 200 in a groove (paragraph [0040]) and is silent about permanently attaching the annular-shaped protection member, the apparatus of the same is considered capable of meeting the intended use/functional limitation. Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II
Regarding claim 2 and 14, Schaefer in view of Chang and Nishimoto teaches all of the limitations of claim 1 and 13 as applied above and Schaefer further teaches the annular-shaped protection member (comprising 200, Fig. 3-11) is elastic (paragraph [0034]); a height of the annular-shaped protection member (200, Fig. 5, 9, 10, 11; paragraph [0036], [0043], [0045]-[0046]) in an uncompressed (i.e. non-compressed) and undeformed state in a vertical direction is greater than the gap (comprising groove 190, Fig. 2-4, 7 and 8, paragraph [0031]) between the base  (comprising 100, Fig. 2-4, 7 and 8) and the insulating layer (comprising 180, Fig. 2-4, 7 and 8) (paragraph [0032]-[0033],[0038], since the annular-shaped member protection member 200 has a height of (0.05 to 0.15 inches (paragraph [0036])) that gets compressed when inserted into gap 190 as disclosed in paragraph [0038], it is clear that the annular-shaped 
Regarding limitation “capable of blocking the heating layer from a plasma,” though taught in the prior art Schaefer, this is an intended use/functional limitation. Since Schaefer in view of Chang and Nishimoto as applied above teaches all of the structural limitations the apparatus of the same is considered capable of meeting the intended use/functional limitations. See relevant case law cited above.
Regarding claim 3 and 15
Regarding limitation “block the heating layer from a plasma,” though taught in the prior art Schaefer, this is an intended use/functional limitation. Since Schaefer in view of Chang and Nishimoto as applied above teaches all of the structural limitations the apparatus of the same is considered capable of meeting the intended use/functional limitations. See relevant case law cited above.
Regarding claim 4 and 16, Schaefer in view of Chang and Nishimoto teaches all of the limitations of claim 1 and 13, claims  2 and 14, claims 3 and 15, respectively as applied above and Schaefer further teaches  when the annular-shaped protection member (200, Fig. 5, 9-11) is not compressed or deformed, a cross-sectional shape of the annular-shaped protection member in a plane where a central axis of the electrostatic chuck is located (i.e. in a vertical cross-section) is a rectangle or a trapezoid (paragraph [0032]) (as can be understood from Fig. 3-11 the shape of the annular protection member 200 is a generally rectangular cross section with modified peripheral shape. Fig. 5-11 shows that the annular protection member 200 is a generally trapezoid shape (i.e. a quadrilateral having only 2 parallel sides). 
Regarding claim 5 and 17, Schaefer in view of Chang and Nishimoto teaches all of the limitations of claim 1 and 13, claims  2 and 14, claims 3 and 15, claims 4 and 16, respectively as applied above and Schaefer further teaches  when the cross-sectional shape of annular-shaped protection member (200, Fig. 3-11) is the rectangle or trapezoid, any two adjacent sides of the rectangle or trapezoid adopt a rounded corner transition (as understood from Fig. 3-11)(paragraph [0036], [0044]-[0046]).
Regarding claim 6, Schaefer in view of Chang and Nishimoto limitations of claim 1-5 as applied above including a cross-section shape of the annular-shaped protection member (Schaefer:comprising 200, Fig 3-11) having rounded corner transitions as understood from Fig. 3-11 of Schaefer (paragraph [0036], [0044]-[0046]).
Schaefer in view of Chang and Nishimoto as applied above does not explicitly teach a radius of the rounded corner ranges approximately between 1 mm and 3 mm.
However, Schaefer teaches a radius of the rounded corner ranges approximately between 0.002 to 0.01 inches (i.e. approximately 0.0508 mm to 0.254 mm) (paragraph [0036], [0044]-[0046]). Schaefer further teaches that the dimensions of the annular-shaped protection member (comprising 200, Fig 3-11) are not limited as long as the dimensions are able to form or adapt a tight seal in a mounting groove such that an outward bulge is minimized if not eliminated (paragraph [0036]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust/optimize the rounded corner dimensions of the annular-shaped protection member in view of teachings of Schaefer in order to adjust/optimize the sealing performance of the annular-shaped protection member depending on different processing conditions and chuck configurations (i.e. size and shape of the groove in which the annular protection member is inserted) to enable a good/tight seal (Schaefer: paragraph [0036]). Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05
Regarding claim 7, see discussion regarding claim interpretation in U.S.C. 112(b) rejection above.
Schaefer in view of Chang and Nishimoto teaches all of the limitations of claim 1 -3 as applied above and Schaefer further teaches wherein the gap (comprising annular groove 190, Fig. 2, paragraph [0025]) forms an annular space and a height of the annular space formed between the outer peripheral wall of the heating layer (comprising heater plate 140, Fig. 2), an upper surface of the base (comprising 100, Fig. 2), and a lower surface of the insulating layer (comprising 180, Fig. 2) (paragraph [0025]) in an axial direction (i.e. vertical direction) of the electrostatic chuck is smaller than about 90% of a height of the cross-sectional shape disposed in the annular space (comprising 190, Fig. 2). More specifically, Schaefer teaches that the annular space (comprising 190, Fig. 2) has a preferred embodiment height of about at least 0.07 inches 
Regarding claim 8, Schaefer in view of Chang and Nishimoto teaches all of the limitations of claim 1 and 13, claims 2 and 14, claims 3 and 15, claims 4 and 16, respectively as applied above and Schaefer further teaches the cross-sectional shape is the rectangle or the trapezoid (as can be understood from Fig. 3-11 the shape of the annular protection member 200 is a generally rectangular cross section with modified peripheral shape. Fig. 5-11 shows that the annular protection member 200 is a generally trapezoid shape (i.e. a quadrilateral having only 2 parallel sides); and an outer annular surface of the annular-shaped protection member (200, Fig. 4 and 8) is a concave surface (paragraph [0033], [0036],[0043],[0051]).
Regarding claim 9, Schaefer in view of Chang and Nishimoto teaches all of the limitations of claim 1 -4, and 8 as applied above but does not explicitly teach wherein in an uncompressed and undeformed state, minimum thickness of the annular-shaped protection member in a radial direction is greater than about 80% of a maximum thickness of the annular-shaped protection member in the radial direction.  (Claim 9 is interpreted as the range of thickness of the annular-shaped member is for example 0.8-1 inches if the maximum thickness of the annular-shaped protection member in the radial direction is 1 inch).
However, Schaefer teaches a preferred embodiment with a maximum thickness of the annular-shaped protection member in the radial direction (i.e. width 213, Fig. 5, paragraph [0036]) of the annular shaped protection member in a non-compressed state is 0.035 inches (paragraph [0036]) wherein 80% of 0.035 inches is approximately 0.028 inches. Schaefer 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the dimensions (i.e. minimum and maximum thickness in the radial direction) of the annular-shaped protection member in view of teachings of Schaefer in the apparatus of Schaefer in view of Schaefer in view of Chang and Nishimoto to adjust/optimize the sealing performance of the annular-shaped protection member depending on different processing conditions and chuck configurations (i.e. size and shape of the groove in which the annular protection member is inserted) to enable a good/tight seal (Schaefer: paragraph [0036]).
Regarding claim 10, Schaefer in view of Chang and Nishimoto teaches all of the limitations of claim 1 -4 as applied above and Schaefer further teaches the cross-sectional shape of the concave outer annular surface of the annular-shaped protection member (comprising 200, Fig. 3-11) is an arc (Fig. 4, paragraph [0033]), a diagonal line (Fig. 7, paragraph [0041]), or a folded line (Fig. 8, paragraph [0042]); wherein when the cross-sectional shape of the concave outer annular surface of the annular-shaped protection member (comprising 200, Fig. 8) is a folded line (Fig. 8), the folded line extends in the vertical direction and includes at least two line segments (i.e. two converging surfaces) (as understood from Fig. 8, paragraph [0033]); any two adjacent line segments of the at least two line segments are connected (as understood from Fig. 8, paragraph [0033]);  and an angle formed between any two adjacent line segments is an 
Regarding claim 11 and 18, Schaefer in view of Chang and Nishimoto teaches all of the limitations of claim 1 and 13 as applied above wherein the annular protection member of Schaefer was modified in view of Chang to include annular extension portions wherein Chang further teaches the at least one annular-shaped extension portion (comprising upper and lower half of primary sealing portion 21B, Fig. 3, paragraph [0037];comprising upper and lower half of third minor sealing portion 24D, Fig. 6, paragraph [0043]; comprising upper and lower half of third minor sealing portion 24E, Fig. 7, paragraph [0045]; comprising upper and lower half of third minor sealing portion 24E’ Fig. 8, paragraph [0046]) is a plurality of annular-shaped extension portions including a first portion and a second portion, the one of the at least one annular-shaped extension portion being the first portion (comprising upper half of primary sealing portion 21B, Fig. 3; comprising upper half of third minor sealing portion 24D, Fig. 6; comprising upper half of third minor sealing portion 24E, Fig. 7; comprising upper half of third minor sealing portion 24E’ Fig. 8) , and the second portion (comprising lower half of primary sealing portion 21B, Fig. 3; comprising lower half of third minor sealing portion 24D, Fig. 6; comprising lower half of third minor sealing portion 24E, Fig. 7; comprising lower half of third minor sealing portion 24E’ Fig. 8) extending downward on the outer peripheral wall of the annular-shaped body and covers the outer peripheral wall of the base (Schaefer: 100, Fig. 2, 4, 7, 8; Chang: comprising lower element 13A, Fig. 3, 6-7; 13, Fig. 8).
Regarding claim 12, Schaefer in view of Chang and Nishimoto teaches all of the limitations of claim 1 as applied above  and Schaefer further teaches that the annular-shaped protection member (comprising 200, Fig. 3-11) is made of perfluoro rubber (i.e. perfluoroelastomer) (paragraph [0034]).
Regarding claim 19, Schaefer in view of Chang and Nishimoto teaches all of the limitations of claim 1 as applied above and Schaefer further teaches an outer annular surface of 

Response to Arguments
Applicant's arguments filed 09 August 2021 have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below. 
Applicant argues (remarks page 18-19) regarding independent claims 1 and 13 that Schaefer does not disclose each and every element of amended independent claim 1 and 13 (i.e. limitation "an annular-shaped protection member…include[es]: an annular-shaped body…; and at least one annular-shaped extension portion formed on an outer peripheral wall of the annular-shaped body, wherein …a top end of the one of the at least one annular-shaped extension portion is lower than an upper surface of the insulating layer") thus cannot anticipate amended independent claims 1 and 13.
Examiner responds claim 1 and 13 rejections have been modified as necessitated by Applicant’s amendments. Current claims 1 and 13 are rejected under U.S.C. 103 as being unpatentable over Schaefer in view of Chang and Nishimoto, wherein Chang teachings an annular shaped extension portion and Nishimoto teaches an annular protection member having a top end lower than an upper surface of the insulating layer as discussed in detail in claims rejections above. Additionally, examiner notes that Chang Fig. 3 teaches an embodiment wherein an annular shaped extension portion covers an outer peripheral wall (111A, Fig. 3) of an upper layer 11A, as discussed in detail in claims rejections above. 
Applicant argues (remarks page 20-21) regarding amended independent claims 1 and 13 that Chang does not disclose or suggest "an annular-shaped protection member…include[es]: an annular-shaped body…; and at least one annular-shaped extension portion formed on an outer peripheral wall of the annular-shaped body, wherein …a top end of the one of the at least one annular-shaped extension portion is lower than an upper surface of the insulating layer" and therefore fails to cure the deficiencies of Schaefer.
Examiner responds claim 1 and 13 rejections have been modified as necessitated by Applicant’s amendments. Current claims 1 and 13 are rejected under U.S.C. 103 as being unpatentable over Schaefer in view of Chang and Nishimoto, wherein Chang teachings an annular shaped extension portion and further Nishimoto teaches an annular protection member having a top end lower than an upper surface of the insulating layer as discussed in detail in claims rejections above. Additionally, examiner notes that Chang Fig. 3 teaches an embodiment wherein an annular shaped extension portion covers an outer peripheral wall (111A, Fig. 3) of an upper layer 11A, as discussed in detail in claims rejections above.
Applicant argues (remarks page 20-21) regarding amended independent claims 1 and 13 that Gaff is silent regarding "an annular-shaped protection member…include[es]: an annular-shaped body…; and at least one annular-shaped extension portion formed on an outer peripheral wall of the annular-shaped body, wherein …a top end of the one of the at least one 
Examiner responds claim 1 and 13 rejections have been modified as necessitated by Applicant’s amendments. Gaff is no longer cited in the current rejections and therefore applicant’s arguments are moot.
Applicant argues (remarks page 22-23) regarding claim 6, Schaefer teaches that the rounded corner ranges from 0.0508 mm to 0.254 mm which does not overlap with and is in fact far away from the recited range of 1 mm to 3 mm. Further, the cited range of the radius of the rounded corner is not a random range, but is critical for easy assembling and avoiding damages during assembling and disassembling (applicant's specification paragraph [0039]). Applicant further argues that the only way one of ordinary skill in the art would modify the rounded corner in Schaefer to be in a range of 1 mm to 3 mm would be through hindsight, thus there is no motivation for one skilled in the art to modify the rounded corner disclosed by Schaefer to be in the range of 1 mm to 3 mm.
Examiner respectfully disagrees and further explains that Schaefer further teaches that the dimensions of the annular-shaped protection member (comprising 200, Fig 3-11) are not limited as long as the dimensions are able to form or adapt a tight seal in a mounting groove such that an outward bulge is minimized if not eliminated (paragraph [0036]). It would be obvious to adjust/optimize the rounded corner dimensions of the annular-shaped protection member in view of teachings of Schaefer in order to adjust/optimize the sealing performance of the annular-shaped protection member depending on different processing conditions and chuck configurations (i.e. size and shape of the groove) in which the annular protection member is inserted) to enable a good/tight seal (Schaefer: paragraph [0036]). Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05. Further, examiner notes that the instant 
Applicant argues (remarks page 23-24) regarding claim 9, Schaefer fails to disclose or suggest "in an uncompressed and undeformed state, a minimum thickness of the annular-shaped protection member in a radial direction is greater than or equal to about 80% of a maximum thickness of the annular-shaped protection member in the radial direction," wherein both the "minimum thickness" and "maximum thickness" are "thickness of the annular-shaped protection member" in an uncompressed and undeformed state in a radial direction.
Examiner responds that claim 9 rejection has been modified as necessitated by Applicant’s amendments. Schaefer is still cited to teach the limitations of claim 9 however the explanation of teachings of Schaefer has been modified as further explained in claim 9 rejection above.
In light of the above, independent claim 1 and 13 are rejected.
Additionally, depending claims 2-12 and 14-19 are also rejected.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Noorbakhsh(US 2018/0151402 A1 ) teaches annular-shaped protection member (140, Fig. 2B and 3) having a concave outer surface with the shape of a folded line (Fig. 2B and 3)
Kim et al. (US 2016/0233121 A1) teaches annular protection member 14 (Fig. 2) which has an upper end that is lower than a top surface of the insulating layer (12, Fig. 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/              Examiner, Art Unit 1716             


/RAKESH K DHINGRA/              Primary Examiner, Art Unit 1716